Citation Nr: 1123993	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-41 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia with mild degenerative joint disease, status-post meniscectomy, left patella.

2.  Entitlement to an initial evaluation in excess of 10 percent for mild degenerative disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to Agent Orange.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1968, including service in the Republic of Vietnam for which he was awarded the Purple Heart Medal, among other decorations.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an increased rating claim in July 2002.  The RO issued a rating decision in September 2002 in which it continued the Veteran's disability rating for left knee chondromalacia.  A notation on the rating decision, however, indicated that the Veteran's 10 percent evaluation for left knee chondromalacia was continued under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and not Diagnostic Code 5257.  This change was ostensibly made to account for the residuals of the Veteran's meniscectomy.  The Veteran filed a timely NOD in October 2002 and requested a hearing before a decision review officer (DRO).  The RO issued an SOC in November 2002 which addressed the issue of the Veteran's increased rating claim for left knee chondromalacia.  The Veteran was subsequently afforded a DRO hearing in January 2003 on the issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.  A supplemental statement of the case (SSOC) was issued in April 2003.  

Several years elapsed and following the submission of additional evidence, the RO issued another rating decision dated June 2008 in which it continued the Veteran's 10 percent rating under Diagnostic Code 5259.  The RO, however, restyled the disability as status-post meniscectomy, left patella.  The RO also awarded a separate 10 percent evaluation for chondromalacia with mild degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective July 26, 2007.  See June 2008 rating decision.  The July 2007 effective date was identified as the date on which the Veteran's claim for an increased rating was received.

Based on the procedural history described above, however, it appears that the Veteran perfected an appeal on his claim of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia in January 2003.  See January 2003 hearing transcript; Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

In December 2004, the Veteran filed a service connection claim for PTSD.  The RO awarded service connection for PTSD in a rating decision dated July 2005 and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 3, 2004.  Following the submission of additional evidence, the RO issued another rating decision in June 2007 in which it continued the Veteran's 10 percent rating for PTSD under Diagnostic Code 9411.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this claim.  

In September 2006, the Veteran filed a service connection claim for a lumbar spine disability, a left hip disability, peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, and tinnitus, among other conditions.  The RO issued a rating decision in June 2007 in which it awarded a 10 percent evaluation for mild degenerative disease of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  The RO also awarded a non-compensable evaluation for degenerative joint disease (DJD) of the left hip under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  The effective date of these awards was September 29, 2006.  The Veteran's service connection claims for peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, and tinnitus were denied.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on these claims.  

Of particular importance, the Veteran requested a Travel Board hearing.  See January 2007 VA Form 9.  To date, however, the Veteran has not been afforded the requested hearing.  See May 2010 VA Form 8.  Therefore, a remand is required to afford the Veteran the requested hearing.

The Veteran's claim for TDIU was denied by way of a rating decision dated January 2003.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this claim.  The TDIU issue is inextricably intertwined with these other claims and a decision on this issue is therefore deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


